NO. 07-05-0031-CR

                              IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    JUNE 21, 2005
                           ______________________________

                                  CLIFTON J. HOLMAN,

                                                                 Appellant
                                              v.

                                 THE STATE OF TEXAS,

                                                        Appellee
                          _________________________________

             FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2003-402,602; HON. BRADLEY S. UNDERWOOD, PRESIDING
                       _______________________________

                                 Memorandum Opinion
                           _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Clifton J. Holman (appellant) appeals his conviction for aggravated assault. The trial

court initially deferred the adjudication of his guilt and placed him on community supervision

for six years. Thereafter, the State moved to have his guilt adjudicated. After a hearing on

the motion and entertaining evidence on punishment, the trial court adjudicated appellant

guilty of aggravated assault and sentenced him to ten years imprisonment. Appellant then

perfected this appeal.
       Appellant's counsel has moved to withdraw, after filing a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 492 (1967) and representing that he

has searched the record and found no arguable grounds for reversal. The motion and brief

illustrate that counsel notified appellant of his right to review the appellate record and file

his own brief. So too did we inform appellant that any pro se response or brief he cared

to file had to be filed by May 27, 2005. On May 10, 2005, appellant filed a response.

       In his response, appellant contends that 1) there was no evidence presented at his

adjudication hearing, 2) a conflict of interest occurred because the victim of the offense and

appellant’s community supervision officer were “best friends,” 3) new evidence exists that

“is on record of the state,” 4) the prosecuting attorney, Melissa Jo McNamara, and the

victim “would call each other and talk about [appellant]” which resulted in another conflict

of interest and 5) he never pled guilty to aggravated assault with a deadly weapon even

though the trial court made a deadly weapon finding.

       First, in reviewing the record, we find that appellant pled true to one of the

allegations made in the State’s motion to proceed; therefore sufficient evidence of record

exists to support the adjudication of guilt. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.

App. 1979) (holding that a defendant's plea of true to an alleged violation, standing alone,

is sufficient to support the revocation). Thus, we find this issue meritless.

       Concerning the allegations about conflicts of interest and newly discovered

evidence, appellant fails to show 1) how the relationship between the victim and his

probation officer and the prosecuting attorney rose to the level of a conflict of interest and

2) the nature of the newly discovered evidence. Furthermore, nothing appears of record



                                              2
to illustrate the existence of a conflict or the presence of new evidence. The record

containing no evidence illustrating same, we find these issues meritless as well.

       Concerning the deadly weapon finding, according to the record, appellant pled guilty

to the indictment for aggravated assault wherein it alleged the use of a deadly weapon, to

wit: a vehicle. Thus, the trial court had before it evidence that appellant had used a deadly

weapon in the commission of the crime, and this issue is also meritless.

       Next, and in compliance with the principles enunciated in Anders, appellate counsel

discussed four possible areas for appeal. They involved 1) double jeopardy, 2) the trial

court’s decision to judicially notice evidence at appellant’s adjudication hearing, and 3) the

legal and factual sufficiency of the evidence to justify a sentence of ten years. However,

counsel explained why each lacked merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel's conclusions pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim.

App. 1991). Finding no reversible error, we grant the motion to withdraw and affirm the

judgment.


                                                  Per Curiam

Do not publish.




                                              3